DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2022 has been entered.

Response to Arguments
Applicant’s arguments see pages 8-11, filed January 28, 2022, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections have been removed based on the current claim amendments.









Allowable Subject Matter

Claims 1-3, 7-9, 13, 14, and 18 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to independent claim 11, none of the cited prior art alone or in combination provides motivation to teach “one or more hardware processors configured to allocate the plurality of contents to the time slots allocated to each of the division regions, based on the screen division information and the content information to generate a content display schedules wherein, when the number of the contents listed for a specific division region among the division regions is less than the number of the time slots allocated to the specific division region, the one or more hardware processors are further configured to: allocate the contents listed for the specific division region to the time slots allocated to the specific division region sequentially and repeatedly according to the display order of the contents listed for the specific division region or allocate the contents listed for the specific division region to the time slots allocated to the specific division region according to the display order of the contents listed for the specific division region and to allocate a predetermined default content to a time slot to which no content is allocated” as the references only teach a video wall layout for control sequence and duration information to provide display time information for each wall layout in addition to content scheduling functions for multiple displays however, the references fail to explicitly disclose the concept of using a condition that provides a determination of how to allocate the contents for a given specified region regarding a number of the contents listed for a specific division region among the group of divided regions, as the number of time slots allocated to a divided region to which contents will 
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
In regards to independent claims 7 and 13, these claims recite limitations similar in scope to that of claim 1, and thus are allowed under the same rationale as provided above.
In regards to dependent claims 2, 3, 8, 9, 14, and 18, these claims depend from allowed base claims 1, 7, and 13, and thus are allowed under the same rationale as provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion      
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2004/0051703 A1 – Reference is of particular relevance to the application as it discloses a method for providing a display control system in which the troublesomeness and time required for the presentation and the number of misses upon presentation can be reduced and a presenter can flexibly respond to the status change of the scheduling of display order.
US 2003/0067418 A1 – Reference is of particular relevance to the application as it discloses an electronic display for displaying a visual presentation, where the electronic display includes a plurality of digital playback devices possessing control logic for controlling playback of the video presentation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/TERRELL M ROBINSON/Examiner, Art Unit 2619